Citation Nr: 1101997	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  05-27 823	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or to 
adaptive equipment only.

2.  Entitlement to specially adapted housing.

3.  Entitlement to a special home adaptation grant.

4.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection for a right shoulder 
disability.

7.  Entitlement to special monthly compensation (SMC) for loss of 
use of the left lower extremity.

8.  Entitlement to service connection and SMC for a right lower 
extremity disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

 Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from regional office (RO) rating decisions of September 
2004 and June 2006.  IN August 2009, the Veteran appeared at a 
Board hearing held at the RO (i.e., Travel Board hearing).

As developed by the RO, issues numbered seven and eight have been 
characterized as "entitlement to service connection for loss of 
use of both lower extremities."  As indicated by the Veteran's 
representative in his informal hearing presentation, however, the 
benefit sought by the Veteran is entitlement to SMC based on loss 
of use of the lower extremities.  Service connection is in effect 
for left footdrop, but not for a right lower extremity 
disability.  Because the issue was developed as a service 
connection issue, the Board finds that this issue is before the 
Board, because the Veteran has been claiming service connection, 
in essence, for a symptom.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  

All issues except entitlement to a special home adaptation grant 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

On August 3, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant's 
representative that a withdrawal of the issue of entitlement to a 
special home adaptation grant from the appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal from the appeal of the issue of 
entitlement to a special home adaptation grant by the appellant 
(or his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant's representative has withdrawn the issue of 
entitlement to a special home adaptation grant from the appeal 
and, hence, there remain no allegations of errors of fact or law 
for appellate consideration, as to that issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal of the issue of entitlement to a special home 
adaptation grant is dismissed.


REMAND

The Veteran claims that the disabilities for which he claims 
service connection are secondary to the service-connected low 
back disability.  He was afforded a VA examination in June 2004, 
but it did not address the service connection issues.  Moreover, 
although the examiner found that loss of use of the lower 
extremities was not present, subsequent records indicate the 
possibility of loss of use of the left lower extremity.  In this 
regard, although not as detailed as the 2004 examination, these 
records are significantly more recent.  Therefore, a new 
examination must be provided, which should also address the 
service connection issues.  Concerning the right lower extremity, 
according to a March 2005 medical statement, in January 2004, the 
Veteran injured his right leg when a picnic table fell on it.  
The examination must address this additional injury in 
determining the etiology of any right lower extremity disability 
that may be present.  

In addition, he should be afforded an examination which addresses 
the specific criteria needed to establish entitlement to 
specially adapted housing and automobile.  

Finally, he testified at his hearing that he was to be receiving 
follow-up treatment in August 2009 for his neurological 
complaints; all private records of treatment for conditions at 
issue dated from January 2009 to the present should be obtained 
as well, subject to the Veteran's cooperation in identifying and 
releasing the records.  Recent VA treatment records must be 
obtained as well.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated 
from January 2009 to the present from the 
Jacksonville, Florida, VA OPC.  These should 
include the reports of all studies such as X-
rays and magnetic resonance imaging (MRI) 
scans obtained at the VA clinic, or obtained 
elsewhere and incorporated or scanned into 
the file.  

2.  Ask the Veteran to identify and authorize 
the release of records of all treatment and 
evaluations (e.g., X-rays, MRIs) he has 
received (other than treatment at the 
Jacksonville VA OPC) from January 2009 to the 
present, for any conditions at issue.  These 
should include treatment for service-
connected disabilities, such as leukemia, 
which may affect his entitlement to SMC based 
on loss of use of a lower extremity, and/or 
to the housing or automobile benefits he is 
claiming as well.  Make necessary attempts to 
obtain any records for which sufficient 
information is provided.  

3.  Thereafter, schedule the veteran for 
appropriate VA examinations described in the 
following paragraphs.  For each examination, 
the entire claims folder must be made 
available to the examiner prior to the 
examination.  Any essential tests and 
studies, which are not already of record, 
should be accomplished.  In addition, it 
would be helpful if the physician would use 
the following language in his or her opinion, 
as may be appropriate:  "more likely than 
not" (meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "unlikely" 
(meaning that there is less than 50% 
likelihood).  

* Whether a left shoulder disability, a right 
shoulder disability, a cervical spine 
disability, and/or a right lower extremity 
disability are present, and if so, whether 
any such conditions are due to or aggravated 
by the Veteran's service-connected lumbar 
spine condition (the opinion concerning a 
right lower extremity disability must address 
the effects, if any, of the non-service-
connected right lower extremity injury in 
January 2004 on the service-connected 
disability picture);

* Whether the Veteran has loss or permanent 
loss of use of one or both feet due to 
service-connected disability (or disability 
for which service connection is claimed in 
this appeal);

* Whether his service-connected disabilities 
(or claimed service-connected disabilities) 
permanently preclude locomotion, due to loss 
of use of both lower extremities, or of one 
lower extremity together with the residuals 
of organic disease or injury due to his 
service-connected disabilities, which so 
affect the functions of balance or propulsion 
as to permanently preclude locomotion without 
the aid of braces, crutches, canes or a 
wheelchair.    

4.  After ensuring that any actions needed to 
comply with VA's duty to assist and notice 
obligations are accomplished, adjudicate the 
claims on appeal, in light of all evidence of 
record, in particular, all evidence received 
since the September 2007 supplemental 
statement of the case.  If the decision 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, which 
addresses all relevant matters.  An 
appropriate period of time should be allowed 
for response.  Thereafter, the appeal should 
be returned to this Board for further 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


